UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4014


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

FRANCIS MARIMO,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00106-FL-1)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina; Alan James
Phelps, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francis Marimo pleaded guilty pursuant to a written

plea agreement to two counts of odometer tampering, in violation

of   49    U.S.C.    §§ 32703(2),      32709(b)      (2012).          He   received    an

eighteen-month sentence.             On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that      there     are   no    meritorious       grounds       for        appeal,    but

questioning       whether      Marimo’s     guilty     plea      was       knowing    and

voluntary, the Fed. R. Crim. P. 11 hearing was adequate, the

sentence     imposed      by   the   district     court    was    reasonable,         and

ineffective assistance of counsel conclusively appears on the

record.     Marimo has not filed a pro se supplemental brief.                         The

Government declined to file a response.                We affirm.

             Because Marimo did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                      United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                     Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Marimo’s plea.             Given no indication to the contrary,

we therefore find that Marimo’s plea was knowing and voluntary,

and, consequently,          final    and   binding.       See    United      States    v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

             Next    we   review     Marimo’s   sentence        for    reasonableness

using an abuse of discretion standard.                  Gall v. United States,

552 U.S. 38, 51 (2007).             The court first reviews for significant

                                           2
procedural error, and if the sentence is free from such error,

we   then    consider       substantive          reasonableness.          Id.    at     51.

Procedural error includes improperly calculating the Sentencing

Guidelines range, treating the Guidelines range as mandatory,

failing to consider the 18 U.S.C. § 3553(a) (2012) factors, and

failing to adequately explain the selected sentence.                             Id.     To

adequately explain the sentence, the district court must make an

“individualized assessment” by applying the relevant § 3553(a)

factors to the case’s specific circumstances.                         United States v.

Carter,     564     F.3d    325,     328     (4th      Cir.    2009).         Substantive

reasonableness is determined by considering the totality of the

circumstances,         and     if        the        sentence      is      within        the

properly-calculated          Guidelines          range,   this    court       applies     a

presumption of reasonableness.                   United States v. Strieper, 666

F.3d 288, 295 (4th Cir. 2012).

            The district court heard argument from the parties,

afforded    Marimo     an    opportunity          to    allocute,       and   imposed     a

sentence    of    eighteen     months—at         the    bottom   of     the   Sentencing

Guidelines range.          The court expressly considered the § 3553(a)

factors and rendered an individualized assessment in this case.

The court stated that the sentence was sufficiently severe, but

not greater than necessary, to punish the offense, to promote

respect for the law, and discourage this type of conduct.                                We

conclude     that     Marimo       has     not    rebutted     the      presumption     of

                                             3
reasonableness and that the court did not abuse its discretion

in imposing the chosen sentence.

           Although     counsel     raised       whether    Marimo   received

ineffective assistance of counsel, he stated that he could find

no evidence of ineffective assistance.               Claims of ineffective

assistance of counsel generally are not cognizable on direct

appeal.    United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).    However, ineffective assistance claims are cognizable on

direct appeal if the record conclusively establishes ineffective

assistance.     Massaro v. United States, 538 U.S. 1690, 1693-94

(2003); United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999).    The record does not conclusively establish ineffective

assistance of counsel.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Marimo’s convictions and sentence.                     This

court requires that counsel inform Marimo, in writing, of the

right to petition the Supreme Court of the United States for

further review. If Marimo requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for    leave    to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Marimo.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                      4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    5